DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman (US 9,089,414).
With respect to Claim 1, Zimmerman teaches a method of preventing stasis in a left atrial appendage (see Abstract and Column 1, Lines 14-17), the method comprising creating a path for blood to flow from the pulmonary artery into the left atrial appendage (“directing blood flow from a pulmonary artery into the LAA”; see Abstract).  
With respect to Claim 2, Zimmerman teaches that creating a path for blood from the pulmonary artery into the left atrial appendage comprises placing a shunt therebetween (“a conduit directing blood flow from a pulmonary artery into the LAA”; see Abstract)
With respect to Claim 6, Zimmerman further teaches that a shunt is placed into the left atrial appendage, the shunt being configured to angle blood flow toward a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Peavey et al. (US 2005/0234540).  Zimmerman teaches the method of Claims 1 and 2 as claimed, but does not specifically require the step of filtering blood flowing through the shunt.  
Peavey teaches a shunt for use in the left atrial appendage of a patient, the shunt being configured to increase blood flow to reduce thrombus formation.  Specifically, the shunt comprises a filter 54 disposed disposed within the flow path of the shunt (as per Claim 5) at an end portion thereof (as per Claim 4), the filter being configured to filter clots that may be formed within the left atrial appendage, thereby preventing the clots from entering the patient’s circulation (Figures 4-5; paragraph [0024]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Zimmerman’s stasis-preventing methofd such that a filter is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kapadia (US 2012/0022427) teaches a method for inceasing blood flow in the left atrial appendage by installing a shunt between an artery and the left atrial appendage.  
	Martinez et al. (US 2014/0228733) teaches method for inceasing blood flow in the left atrial appendage by installing a shunt between a pulmonary vein and the left atrial appendage.  
	Asirvatham et al. (US 10,137,229) teaches a method for increasing blood flow in the right atrial appendage by inserting a shunt between the right atrial appendage and the pulmonary artery. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP R WIEST/           Primary Examiner, Art Unit 3781